DETAILED ACTION
Response to Amendment
This allowance is in response to Amendments filed on 6/2/2022. Applicant’s response amends claims 1, 4–5, 7–8, 16, 19–20 and cancels claims 3, 6, 18.  Amendments to claims have been fully considered.
Applicant incorporates pivotal subject matter from previously identified allowable claims into each of the independent claims. The amendments filed in response to the Final Rejection are sufficient to place the claims in condition for allowance.

Allowed Claims
Claims 1–2, 4–5, 7–17, 19–20 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Srinivas (US 2002/0112057 A1, published Aug. 15, 2002) teaches tuning of the bandwidth of a TCP/IP connection based upon determining the receive window characteristics; Yang (US 2017/0163633 A1, published Jun. 8, 2017) teaches advanced reduced instruction set computer (RISC) machine (ARM) core communicably coupled to at least one central processing unit (CPU) core of a host device; Knecht (US 10,104,039 B1, issued Oct. 16, 2018) teaches identified workload is related to a security group and the TCP/IP parameters are configured based upon the cryptographic identity of the workload; and Pensando (WO 2019/133434 A1, See IDS filed 10/1/2021) teaches a network policy including attributes of the workload and network factors. 
However, Srinivas, Yang, Knecht, and Pensando do not anticipate or render obvious the combination set forth in the independent claims 1, 16, 20 recited as “…  identifying a cryptographic identity of a computer workload during a handshake process for establishing a network connection with a remote host, wherein the cryptographic identity of the computer workload is related to an associated security group; dynamically tuning, based at least in part on a network policy associated with the cryptographic identity of the computer workload, one or more TCP/IP parameters of the network connection for adjusting a performance of the network connection for the computer workload; and completing the handshake process to establish the network connection with the remote host.” 
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571) 270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494